—In an action for a divorce and ancillary relief, the father appeals, as limited by his brief, from so much of an order of the Supreme Court, Dutchess County (Pagones, J.), dated July 25, 1997, as, after a hearing, (1) found him in civil and criminal contempt for failing to comply with certain visitation provisions contained in the parties’ stipulation of custody and visitation, (2) fined him $250 and directed that he be incarcerated for a period of 21 days, (3) terminated the mother’s child support obligation, and (4) granted the mother’s request for attorneys’ fees and costs.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the father’s contention, the evidence adduced at the hearing was sufficient to establish beyond a reasonable doubt that a lawful order of the court clearly expressing an unequivocal mandate was in effect, that he had knowledge of that order, and that he wilfully disobeyed that order (see, Matter of Department of Envtl. Protection v Department of Envtl. Conservation, 70 NY2d 233; County of Rockland v Civil Serv. Empls. Assn., 62 NY2d 11).
The father’s remaining contentions lack merit. Ritter, J. P., Sullivan, Krausman and Luciano, JJ., concur.